The holding of the majority that the act of the claimant in leaving her employment in Andalusia and moving to New York to join her husband at the newly selected domicile was the voluntary abandonment of her employment without good cause, is clearly inconsistent with the further holding that the husband has the legal right to select the family domicile. It also ignores the moral influence of the *Page 619 
home and family ties, and strikes at one of our most sacred institutions — the home and family life.
For these reasons I am constrained to dissent from the opinion of the majority. I think the ruling of the Appeals Tribunal and the Board of Appeals should be affirmed.